Case 3:19-cv-00926-VLB Document 1-1 Filed 06/14/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

BEYONICS INTERNATIONAL PTE LTD.,

Plaintiff,

Vv. Civil Action No.
SCOTT DAVID SMITH,

Defendant.

 

 

DECLARATION OF JOHN J. HAY

 

Pursuant to 28 U.S.C. § 1746, I declare as follows:

1. I am an attorney admitted to practice law in the State of Connecticut and a Partner
at Dentons US LLP, 1221 Avenue of the Americas, New York, New York 10020, attorney for
the Plaintiff BEYONICS INTERNATIONAL PTE LTD. (‘Plaintiff’) in this matter. I am
authorized and competent to testify to the matters set forth herein, and unless otherwise
indicated, J make this Declaration based upon personal knowledge.

Drs Attached as Exhibit 1 is a true and correct copy of a judgment entered in case No.
HC/S 285/2019 by the High Court of the Republic of Singapore on May 24, 2019 (the
Judgment”), in favor of Plaintiff and against Defendant SCOTT DAVID SMITH
(“Defendant”).

3, The last known address of Defendant is: 13 Turtle Ridge Court, Ridgefield,

Connecticut.
Case 3:19-cv-00926-VLB Document 1-1 Filed 06/14/19 Page 2 of 2

4. The address of Plaintiff is: c/o its attorneys, Dentons US LLP, 1221 Avenue of the

Americas, New York, New York 10020.

3. The Plaintiff intends to enforce the Judgment against property located within the
jurisdiction of this Court.
6. I declare under penalty of perjury that the foregoing is true and correct.

we H 19

Jahn J. Hi Hay
